PER CURIAM.
The defendant entered a voluntary plea of no contest to first-degree murder and grand theft. Contrary to the defendant’s argument, the transcript of the sentencing hearing does not provide evidence sufficient to raise a reasonable doubt as to her mental competence at the time of the plea. State v. Tait, 387 So.2d 338 (Fla.1980). The defendant is correct, however, that a scoresheet should have been prepared for sentencing the non-capital offense, even though a capital offense was sentenced contemporaneously. Worthington v. State, 501 So.2d 75 (Fla. 5th DCA 1987). Therefore, we vacate the sentence for grand theft and remand to the lower court for resentencing on that charge.
Affirmed; sentences vacated in part and remanded.
SCHOONOVER, A.C.J., and HALL and ALTENBERND, JJ., concur.